Title: From Benjamin Rush to Abigail Smith Adams, 23 July 1801
From: Rush, Benjamin
To: Adams, Abigail Smith



My dear Madam
Philadelphia July 23rd: 1801.

The enclosed publications should have been sent by your Son. The Account of Christr: Ludwick was written to fulfil an Old promise made many years ago, in case I should survive him. You will feel the patriotic Sentiments uttered by him. To the present calculating generation, they appear fanatical, and unintelligible.—
I send you the Account of the successful use of Mercury in the Consumption, because I think I Once heard you say, that disease had found its way into a branch of your family. It has lately been adopted in the Case of a Lady of the first connections in our city with success, and by a physician formerly much opposed to that, and all Other new remedies.
My dear Mrs Rush with her infant, is now at our little farm. Our Son John has returned from Sea after escaping death from a battle (in a British vessel in which he was a passenger) and from a yellow fever. He is About to leave the navy, and purposes to go to Sea, as master of a merchant man.
Our Whole family unite in the most affectionate and grateful remembrance of our much respected friend, and of every other branch of your family.
I have collected, and arranged some of the most remarkable Opinions, and speeches of our friend in the years 1774. 1775. 1776 and 1777 upon public questions. In more impartial times, they shall be committed to the press. At present, they would only provoke hostility and Abuse.
Our City continues to be free from yellow fever and our Citizens absurdly exult in the Safety they derive from our Quarantine law. Thus in the physical as well as political events of the world, we see the same want of discernment of the true connection between Cause and effect.
From my dr: madam with the greatest respect, your sincere friend
Benjn: Rush